Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action not repeated below are withdrawn in view of the argument and amendment of the applicant (see advisory action of 12/21/2020). The applicant has pointed to the specification for a description of graphene derivatives layer as being functionalized graphene layers, having similar mechanical properties to graphene and having carbon sp2 bonds as part of the membrane structure.  Responses to the arguments of the applicant appear after the first rejection to which they are directed.  The previous indication of allowability of claim 95 and those dependent upon it is withdrawn.
The REQUIREMENT FOR UNITY OF INVENTION and the record of the election by the applicant found in the prior office action is incorporated by reference here.
Claim 93 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/23/2020.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 99-101 and 103 are rejected under 35 U.S.C. 103 as obvious over Kim et al. 20160201201. 
Kim et al. 20160201201 teaches processing the layer (110) formed on the substrate (100) by providing a resist ((120) on the backside of the substrate and etching as shown in figure 1-4.  See also figure 5 and 6A.  The substrate can be various metals including Ag, Fe, Ni, Co, Cu, Si or combination of these [0046], The membrane can be carbon allotropes such as single-layer or multi-layered graphene, CNT, graphite, graphene oxide or graphite oxide [0047] and may include other layers of Si, Mo, Zr or Ru or combinations thereof with the membrane being 0.1 to 100 nm in thickness [0048].  The frame material may serve as a catalyst for the formation of the membrane [0006,0021,0049,0087]. This application claims priority under 119 to KR 10-20150003112 (enclosed) which published as KR 10-20160086024 (machine translation enclosed).
With respect to claim 99, it would have been obvious to one skilled in the art to modify the process of Kim et al. 20160201201 illustrated in figures 1-7 by providing Ni or Cu substrates and growing a graphene membrane as the carbon allotrope on the surface and etching as illustrated in the figures to form the free standing film.  In the growth of the graphene on the surface, a Ni carbide or Cu carbide interfacial layer will be formed.
Alternatively with respect to claim 99, it would have been obvious to one skilled in the art to modify the process of Kim et al. 20160201201 illustrated in figures 1-7 by providing NiSi or CuSi substrates and growing a graphene membrane as the carbon allotrope on the surface and etching as illustrated in the figures to form the free standing film. The substrate surface is a silicide of Ni or Cu in this embodiment.
Further, it would have been obvious to modify the process by forming capping layers on the upper and lower surfaces of the graphene membrane of Si, Mo, Zr, Ru or the like based upon the teachings of the formation of multilayered structures at  [0048] of Kim et al. 20160201201. 
This rejection could be overcome by deleting “silicized, Ni”, “silicized Cu”, “carbide of Ni”, and “carbide of Cu” from the list in claim 99. 

On page 11 of the response of 5/16/2022, the applicant argues that the combination of references do not teach the “layer of material” which is “a portion of the substrate” located “between the substrate and the graphene or graphene derivative layer”.  These examiner holds that this claim language describes a surface/interfacial layer of the substrate which is both part of the substrate and between the bulk of the substrate and the graphene layer.  The carbide layers generated during graphene layer formation clearly meet this limitation as do the surface layer of the CuSi or NiSi substrates. 
	With respect to the argued position of the applicant, the reference teaches the (catalytic) growth of the graphene on the substrates at [0006-0007] and does not fairly describe or suggest the growth of the graphene on other layers of the multilayer discussed at [0048]. 


Claims 99-101 and 103 are rejected under 35 U.S.C. 103 as obvious over Kim et al. 20160201201, in view of Hawaldar et al., “Large-area high-throughput synthesis of monolayer graphene sheet by hit thermal chemical vapor deposition”, Sci. Rep., Vol. 2, article 682 (19 pages) (2012) and Hsieh et al., “Promotor-assisted chemical vapor deposition of graphene”, Carbon vol. 67 pp. 417-423 (2014).
Hawaldar et al., “Large-area high-throughput synthesis of monolayer graphene sheet by hit thermal chemical vapor deposition”, Sci. Rep., Vol. 2, article 682 (19 pages) (2012) establishes that graphene has been grown on Ir, Ni, Rh, Cu, Pt, Pd, Co and catalyst free growth of graphene has been done on Si, W, Mo, SiO2, Al2O3 (pages 1-2 of 19)
Hsieh et al., “Promotor-assisted chemical vapor deposition of graphene”, Carbon vol. 67 pp. 417-423 (2014) establishes that Mo and Ni acts as graphene growth promotors. And that Mo has an induction period where molybdenum carbide is formed (page 421/right column). 
In addition to the basis above, the examiner cites Hawaldar et al., “Large-area high-throughput synthesis of monolayer graphene sheet by hit thermal chemical vapor deposition”, Sci. Rep., Vol. 2, article 682 (19 pages) (2012) and Hsieh et al., “Promotor-assisted chemical vapor deposition of graphene”, Carbon vol. 67 pp. 417-423 (2014) to clearly establish that the Ni and Cu surfaces such as those of Kim et al. 20160201201 are known to catalytically facilitate graphene growth and clearly establish that Ni carbide and Cu carbide interfacial layers would be formed in this process. 
	This rejection could be overcome by deleting “carbide of Ni”, and “carbide of Cu” from the list in claim 99. 

In response to the arguments on page 11 of the response of 5/16/2022, the Hawaldar et al., “Large-area high-throughput synthesis of monolayer graphene sheet by hit thermal chemical vapor deposition”, Sci. Rep., Vol. 2, article 682 (19 pages) (2012) and Hsieh et al., “Promotor-assisted chemical vapor deposition of graphene”, Carbon vol. 67 pp. 417-423 (2014) are relied upon the clearly establish that the growth of the graphene on these materials is known and the formation of the carbide layer at the interface of the graphene growth.


Claims 95-97 are rejected under 35 U.S.C. 103 as obvious over Kim et al. 20160201201, in view of Hawaldar et al., “Large-area high-throughput synthesis of monolayer graphene sheet by hit thermal chemical vapor deposition”, Sci. Rep., Vol. 2, article 682 (19 pages) (2012), Sakurai et al. 6350549 and Brawley 20140319612. 
	Sakurai et al. 6350549 in examples 1 teaches a surface polished silicon wafer substrate onto which is formed the perfluorovinylether resin (Cytop) is spin coated and dried to form a pellicle membrane. (8/65-44).
	Brawley 20140319612 describes a standard silicon wafer polished to a surface roughness of less than 1 nm (rms) [0052]. 
With respect to claim 95, it would have been obvious to one skilled in the art to modify the process of Kim et al. 20160201201 illustrated in figures 1-7 by providing a polished Si substrate as this is known in the pellicle art as evidenced by Sakurai et al. 6350549 where the polish reduces the surface roughness to less than 1 nm rms as taught a standard in lithography by Brawley 20140319612 and etching the backside of the wafer  with a reasonable expectation of forming a useful graphene pellicle based upon the disclosure of Si as a substrate at [0046] of Kim et al. 20160201201 and as a surface for growth of graphene in Hawaldar et al., “Large-area high-throughput synthesis of monolayer graphene sheet by hit thermal chemical vapor deposition”, Sci. Rep., Vol. 2, article 682 (19 pages) (2012).
The claims require only that the substrate upon which the graphene is formed have a surface roughness of less than 5 nm. 

Claims 95-98 are rejected under 35 U.S.C. 103 as obvious over Kim et al. 20160201201, in view of Sakurai et al. 6350549 and Dhingra et al., “Chemical vapor deposition of graphene on large-domain ultra-flat copper”, Carbon vol. 69 pp 188-193 (2014). 
Dhingra et al., “Chemical vapor deposition of graphene on large-domain ultra-flat copper”, Carbon vol. 69 pp 188-193 (2014) teaches the formation of thick copper substrates which are ultra-flat using 25.4 mm diameter copper rod, which is annealed  and then cut into 1.6 mm thick disks and polished by single point diamond turning(section 2.1). The copper discs has a RMS surface roughness of about 2 nm which increased to 4 nm after graphene growth (page 191/left column, including figure 4)
With respect to claim 95, it would have been obvious to one skilled in the art to modify the process of Kim et al. 20160201201 illustrated in figures 1-7 by providing a diamond turned Copper substrate such as that taught in Dhingra et al., “Chemical vapor deposition of graphene on large-domain ultra-flat copper”, Carbon vol. 69 pp 188-193 (2014) in section 1 to grow a pellicle films of a single layer of graphene based upon the self-limiting of copper surfaces taught by Dhingra et al., “Chemical vapor deposition of graphene on large-domain ultra-flat copper”, Carbon vol. 69 pp 188-193 (2014) at page 188 which results in a single graphene layer with a surface roughness of nearly 50 times less than that formed on electropolished copper foil (page 191/right column) noting that it is known in the art to form pellicle films on polished surfaces as evidenced by Sakurai et al. 6350549, but smoothing copper surfaces using polishing is taught in Dhingra et al., “Chemical vapor deposition of graphene on large-domain ultra-flat copper”, Carbon vol. 69 pp 188-193 (2014) as leaving impurities (page 189/left column) . 
The claims require only that the substrate upon which the graphene is formed have a surface roughness of less than 5 nm. 

Claims 49,53-56,58,62,65, 92, 94, 99-101 and 103 are rejected under 35 U.S.C. 103 as obvious over Kim et al. 20160201201, in view of Ni, et al., "Graphene thickness determination using reflection and contrast spectroscopy", Nanolett., Vol. 7(9) pp 2758-2763 (2007), Sun et al. 20150168824, Yakunin et al. 20130088699 and Park et al. “Mechanical deflection of a free standing pellicle for extreme ultraviolet lithography” Microelectron. Eng., Vol. 143 pp 81-85 (04-2015).
Ni, et al., "Graphene thickness determination using reflection and contrast spectroscopy", Nanolett., Vol. 7(9) pp 2758-2763 (2007) teaches the coating of graphene layers which are 1,2,3,4,7,9 and more than 10 layers thick (see text associated with figure 2 on page 2760).  The thickness of the graphene sheet (d1) can be estimated using the formula d1-Nd where N is the number of layers and d is the thickness of a single layer of graphene, which is 0.335 nm (page 2761, left column). 
Sun et al. 20150168824 in figure 4G the pellicle and mask pattern area covered as square and the pellicle is described as 6 to 40 mm on a side with the exposure field being 5  to 33 mm (25–1089 mm2) [0025].
Yakunin et al. 20130088699 evidences that a pellicle of a single sheet of graphene transmits more than 99% of EUV radiation [0086]. The use of 10 or more and 50 or more graphene layers may be used to form a pellicle film and has the advantage of having a higher strength while maintaining sufficiently high transmittance. 100 layers of graphene are evidenced as having as transmittance of 85% at 13.5 nm and 95% at 6.7 nm [0087].  
Park et al. “Mechanical deflection of a free standing pellicle for extreme ultraviolet lithography” Microelectron. Eng., Vol. 143 pp 81-85 (04-2015) describes pellicles for protecting full scale (6”) masks with thicknesses on the nm scale as most materials have a high absorption in the EUV, but should be able to span the required width without the need for honeycomb shaped mesh supports as these absorb and diffract the EUV radiation.  The pellicle should have a double pass transmission of more than 80% in the EUV, but exhibit low deflection/sag due to gravity. ASML has reported at 500 micron deflection limit (page 81). Figure 1 illustrates the pellicle shape for square pellicle with a side length (a)  and the effect of gravity in inducing a deflection/sag in the Z direction (page 82).  The deflection of 50 nm thick polysilicon, graphene capped polysilicon and graphene pellicles over 80,90,100,110 and 120 nm spans is discussed with respect to figure 4.  Where the graphene inclusion ratio is 100%, the entire membrane 50 nm thick membrane is graphene. These have a deflection of 30 micron for a square pellicle with a side length (a) of 80 mm up to a ~55 micron deflection over for a square pellicle film having a 120 mm side length (a), which is well below the 500 micron deflection limit.  Graphene is shown to have the lowest deflection/sag for various materials in figure 3 (page 83). 50 nm thick graphene has a transmission of 70% in the EUV. 
It would have been obvious to one skilled in the art to modify the process of Kim et al. 20160201201 by forming multilayer graphene film with 10 to 50 layers as the carbon allotrope, based upon the direction to multi-layered graphene films at [0047] and thickness of 0.1 to 100 nm taught at [0048] in Kim et al. 2016000000201201, which inherently includes multilayers of 10-50 layers as evidenced by Ni, et al., "Graphene thickness determination using reflection and contrast spectroscopy", Nanolett., Vol. 7(9) pp 2758-2763 (2007) teachings of the thickness of each layer of graphene being 0.335 nm and multilayers of more than 10 layers being known in the art and the direction to more than 10 layers of graphene in the pellicle films of Yakunin et al. 20130088699 which will inherently have a transmittance of more than 85% at 13.5nm and more than 95% at 6.5 nm for graphene multilayers with 100 or less graphene layers as evidenced in Yakunin et al. 20130088699 at [0087] noting that the range of 10-50 layer will have an EUV transmittance of 89.5% at 13.5 nm for a single pass and a double pass EUV transmission of more than 80% (the latter being described as desirable in Park et al.) and using a substrate which is a square with dimensions of 6 mm to 40 mm (36-1600 mm2) based upon the teachings of Sun et al. 20150168824 at [0025] with a reasonable expectation of forming useful EUV pellicle which is then etched to form an open square or rectangle as shown in the figures (cross section in figure 4 and top view in figure 2)  which will have a sag/deflection of less than 500 microns based upon the evidence that a 50 nm graphene pellicle has a deflection of ~55 microns for a 120 mm x 120 mm opening as evidenced by Park et al. “Mechanical deflection of a free standing pellicle for extreme ultraviolet lithography” Microelectron. Eng., Vol. 143 pp 81-85 (04-2015).
Further, it would have been obvious to use substrates which include Fe or Co based upon the direction at [0046] and/or to provide other layers of Ru, Mo, Zr, graphene oxide and/or graphite oxide as taught at [0047-0048] of Kim et al. 20160201201
The applicant argues that the references are non-analogous.  The examiner disagrees, pointing out that Kim et al. 20160201201, Sun et al. 20150168824 and Yakunin et al. 20130088699 are all directed to pellicle films.  Ni, et al., "Graphene thickness determination using reflection and contrast spectroscopy", Nanolett., Vol. 7(9) pp 2758-2763 (2007) is concerned with graphene layers as are Kim et al. 20160201201 and Yakunin et al. 20130088699 and provides physical property information regarding the thickness of a graphene layer.  
The applicant argues that their disclosure has been used as a blueprint and the examiner has relied upon impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The millions of other potential references referred to by the applicant are less relevant and therefore not made of record by the examiner.  The examiner has identified the most relevant references in keeping with the purpose of examination. 
The applicant argues that Kim et al. does not teach the growth of one, let alone 10 layer upon the substrate.  The examiner points to the teachings of the reference with respect to figures 1-4, where the pellicle film can be a single layer or multilayer of graphene as discussed at [0047], grown upon a metal substrate (100) which may have catalytic effect in the deposition process and is etched to form the frame (105) of figure 4 [0006,0021,0049,0087] and may have a thickness of up to 100 nm [0048] and the teaching of more than 10 and more than 50 graphene layers in the pellicle films of Yakunin et al. 20130088699 at [0087]. 

The applicant argues that the multilayered structures taught in Kim et al. do not refer to multiple layers of graphene.  The examiner disagrees, reproducing the text immediately below. A fair reading of which points to the use of a single layer of graphene or multiple layers of graphene to form the pellicle membrane (110).
 
    PNG
    media_image1.png
    53
    253
    media_image1.png
    Greyscale

The applicant argues that Sun does not teach the pellicle of the claims or its transmissivity.  The reference is not relied upon for these teachings.  Similarly, Ni et al. is not relied upon for teachings of the transmission properties of the multiple layers of graphene. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The use of at least 10 layers can be found in Yakunin et al. 20130088699 at [0087] and the thickness of up to 100 nm discussed in Kim et al. 20160201201, which clearly are multiples of the 0.335 nm graphene monolayer thickness established in Ni et al. and would inherently have the increased strength discussed in Yakunin et al. 20130088699 at [0087]. 

The applicant argues that none of the references establish that the graphene multilayers teach the sag/deflection being less than 500 microns.  The examiner has added Park et al. “Mechanical deflection of a free standing pellicle for extreme ultraviolet lithography” Microelectron. Eng., Vol. 143 pp 81-85 (04-2015) to the record which evidences that 50 nm pellicle films (50nm/ 0.335 nm/layer yields ~149 layers) have deflection of 50 nm graphene pellicles across a 80mm  x 80 mm opening is ~30 microns, which is more than an order of magnitude below the 500 microns recited in the claims. 


In the arguments of 5/16/2022, the applicant argues that the applied references do not teach or disclose a graphene based pellicle having free standing/unsupported pellicle film extending over an area of 10 mm2 with a sag of less than 500 microns and an EUV transmittance of more than 80% composed of 10-50 layers of graphene or graphene derivatives. Park et al. in figure 3 shows a deflection of less than ~40 microns for pellicles films which are unsupported for lengths of 120 mm or less.  This figure clearly shows that the deflection is lower for shorter lengths. There seems to be no danger of approaching the recited 5000 micron deflection limit for the 6 to 40 mm pellicle lengths for square pellicle taught by Sun et al. 20150168824, which span areas of more than 10 mm2 based upon these teachings.
 Park shows that for 50 nm thicknesses of graphene the transmittance is 71% (Figure 4 and table 2).  Park  describes 80% UV transmission for a double pass as motivating consideration of inorganic materials (page 81) and in figure 4 shows that the for an “a”  value of 50% or less (graphene capping layers having a combined thickness equal to 25 nm or less of the 50 nm total thickness of the p-Si/graphene composite), the single pass EUV transmittance is more than 80%.  This transmittance is less than the 85% EUV transmittance at 13.5 nm reported for 100 layers of graphene (~33 nm) reported by Yakunin et al. 20130088699 [0087].  For a double pass transmittance of 80% or more, the single pass transmittance must be ~89.5% (the square root of 0.80).  The absorbance for the 100 graphene layers is 0.0706 and based upon the linear relation of the thickness and absorption, the absorbance of 10 layer is 0.00706 (98.39% T) and the absorption of 50 layer is 0.0353 (92.193 T).   This entire range would yield a double pass EUV transmittance of more than 80%which is disclosed as desirable in Park et al.   While Park et al. and Yakunin et al. 20130088699 exemplify pellicles with more than 50 graphene of layers. Direction to more than 10 layers is taught in Yakunin et al. 20130088699 and the direction to more than 50 layers in the same reference is blunted by the direction to the 80% double pass transmittance in Park et al. 
The applicant also argues claim 99 separately, which requires a residual portion of the Mo, Ru, Pt, V, Zr, Nb, Hf, Ta, W; silicides of Mo, Ni, Ru, Pt, Cu, Ti, V, Zr, Nb, Hf, Ta, W or Cr; carbides of Mo, Ni, Ru, Pt, Cu, Ti, V, Zr, Nb, Hf, Ta, W or Cr between the graphene film and the substrate on which the residual material was formed and used to grow the graphene film.  The position  of  the examiner is that the Ni or Cu substrates will have Ni carbide or Cu carbide as a surface layer which is etched away with the substrate and meets the limitations of the claims.  
This line of  rejection could  be overcome by deleting “Cu silicide”, “Ni silicide”, “carbide of Cu” and “carbide of Ni” from the list in claim 99 .
The rejection stands.

Claims 49,53-56,58,62,65, 92,94,99-101 and 103 are rejected under 35 U.S.C. 103 as obvious over Kim et al. 20160201201, in view of Ni, et al., "Graphene thickness determination using reflection and contrast spectroscopy", Nanolett., Vol. 7(9) pp 2758-2763 (2007), Sun et al. 20150168824, Yakunin et al. 20130088699 and Park et al. “Mechanical deflection of a free standing pellicle for extreme ultraviolet lithography” Microelectron. Eng., Vol. 143 pp 81-85 (04-2015), further It would have been obvious to one skilled in the art to one skilled in the art to modify the processes rendered obvious by the combination of Kim et al. 20160201201, Ni, et al., "Graphene thickness determination using reflection and contrast spectroscopy", Nanolett., Vol. 7(9) pp 2758-2763(2007), Sun et al. 20150168824, Yakunin et al. 20130088699 and Park et al. “Mechanical deflection of a free standing pellicle for extreme ultraviolet lithography” Microelectron. Eng., Vol. 143 pp 81-85 (04-2015) by using Ni or Cu substrates to grow the graphene layers, which will form Ni carbide or Cu carbide surface layers respectively  and etching the substrate with a reasonable expectation of success based upon the teachings of Hawaldar et al., “Large-area high-throughput synthesis of monolayer graphene sheet by hit thermal chemical vapor deposition”, Sci. Rep., Vol. 2, article 682 (19 pages) (2012) and Hsieh et al., “Promotor-assisted chemical vapor deposition of graphene”, Carbon vol. 67 pp. 417-423 (2014). 
	
With respect to claim 99, the position of the examiner is that the presence of carbides of copper and nickel on the Ni or Cu surfaces clearly flows from Kim et al., and carbides of Ni, Cu, Mo, Pt will inherently be generated at the metal surfaces taught in Hawaldar et al., “Large-area high-throughput synthesis of monolayer graphene sheet by hit thermal chemical vapor deposition”, Sci. Rep., Vol. 2, article 682 (19 pages) (2012) and Hsieh et al., “Promotor-assisted chemical vapor deposition of graphene”, Carbon vol. 67 pp. 417-423 (2014). The applicant is invited to amend the claims to exclude these.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  The examiner points out that in growing the graphene layers, carbides of these metals are produced and inherently form a carbide film in the process before being released as a the graphene film. 
	In the response of 5/16/2022, the applicant argues that the applied references do not teach or disclose a graphene based pellicle having free standing/unsupported pellicle film extending over an area of 10 mm2 with a sag of less than 500 microns and an EUV transmittance of more than 80% composed of 10-50 layers of graphene or graphene derivatives. The examiner relies upon the response above without further comment as no additional arguments were advanced beyond those addressed above. 
	See the response above with respect to claim 99 and those dependent upon it. 

Claims 49,53-56,58,62,65,66 92,94,99-101 and 103 are rejected under 35 U.S.C. 103 as obvious over Kim et al. 20160201201, in view of Ni, et al., "Graphene thickness determination using reflection and contrast spectroscopy", Nanolett., Vol. 7(9) pp 2758-2763 (2007), Sun et al. 20150168824, Yakunin et al. 20130088699, Park et al. “Mechanical deflection of a free standing pellicle for extreme ultraviolet lithography” Microelectron. Eng., Vol. 143 pp 81-85 (04-2015), Hawaldar et al., “Large-area high-throughput synthesis of monolayer graphene sheet by hit thermal chemical vapor deposition”, Sci. Rep., Vol. 2, article 682 (19 pages) (2012) and Hsieh et al., “Promotor-assisted chemical vapor deposition of graphene”, Carbon vol. 67 pp. 417-423 (2014), further in view of Singh 20130250260 and Kubota et al. 20090274962.
Singh 20130250260 teaches the pellicle films can be multilayers of different materials including graphene, boron nitride, Molybdenum disulfide, Molybdenum diselenide, Molybdenum ditelluride, Tungsten disulfide, tantalum diselenide, niobium diselenide, Nickel ditelluride, bismuth telluride and the like [0025].  Graphene and h-BN are specifically disclosed [0027,0034] 
Kubota et al. 20090274962 illustrates in figure 1B, the capping layers being applied across the entire top surface for the top capping layer (13a) and the window defined by the substrate (12) for the lower capping layer(13b) 
It would have been obvious to modify the pellicles rendered obvious by the combination of Kim et al. 20160201201, Ni, et al., "Graphene thickness determination using reflection and contrast spectroscopy", Nanolett., Vol. 7(9) pp 2758-2763 (2007), Sun et al. 20150168824, Yakunin et al. 20130088699, Park et al. “Mechanical deflection of a free standing pellicle for extreme ultraviolet lithography” Microelectron. Eng., Vol. 143 pp 81-85 (04-2015), Hawaldar et al., “Large-area high-throughput synthesis of monolayer graphene sheet by hit thermal chemical vapor deposition”, Sci. Rep., Vol. 2, article 682 (19 pages) (2012) and Hsieh et al., “Promotor-assisted chemical vapor deposition of graphene”, Carbon vol. 67 pp. 417-423 (2014) by adding films of different materials such as boron nitride, Molybdenum disulfide, Molybdenum diselenide, Molybdenum ditelluride, Tungsten disulfide, tantalum diselenide, niobium diselenide, Nickel ditelluride or bismuth telluride in alternating layer with graphene based upon the teachings of Singh 20130250260 so that the top capping layer is applied across the entire graphene upper surface and the lower capping layer is forming only within the window defined by the substrate.
The examiner relies upon the response above with respect to claims 49 and 99 as no further arguments were directed at this rejection beyond those addressed above, noting that the other layers speak to the use of additional layers referred to at [0048] of Kim et al. 20160201201. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 17, 2021